Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 1 of 18 PageID #: 6240




    UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                          §
                                                     §
   versus                                            §           CASE NO. 4:11-CR-127(13)
                                                     §
   BAJUNE MOSEBY                                     §

                                   MEMORANDUM AND ORDER

            Pending before the court is Defendant Bajune Moseby’s (“Moseby”) Petition for

   Compassionate Release (#1001), wherein he requests that the court release him from imprisonment

   pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the threat of Coronavirus Disease 2019

   (“COVID-19”). The Government opposes the motion (#1009). After conducting an investigation,

   United States Probation and Pretrial Services (“Probation”) recommends denying the motion.

   Having considered the motion, the Government’s response, Probation’s recommendation, the

   record, and the applicable law, the court is of the opinion that the motion should be denied.

   I.       Background

            On January 11, 2012, a federal grand jury in the Eastern District of Texas returned a First

   Superseding Indictment charging Moseby and 15 co-defendants in Count 1 with Conspiracy to

   Possess With the Intent to Distribute Marijuana, in violation of 21 U.S.C. § 846. After a five-day

   jury trial, the jury returned a guilty verdict as to Count 1 of the First Superseding Indictment,

   finding Moseby responsible for a quantity of 1,000 kilograms or more of a mixture or substance

   containing a detectable amount of marijuana. On February 22, 2013, the court sentenced Moseby

   to 293 months’ imprisonment, followed by a 5-year term of supervised release. Three years later,

   the United States Court of Appeals for the Fifth Circuit granted a joint motion to vacate Moseby’s

   sentence and remanded the case for resentencing. On August 12, 2016, the court sentenced
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 2 of 18 PageID #: 6241




   Moseby to 188 months’ imprisonment, followed by a 5-year term of supervised release. Moseby

   is currently housed at Federal Correctional Institution Ashland, located in Ashland, Kentucky

   (“FCI Ashland”). His projected release date is October 24, 2025.

   II.    Reduction for Alleged Sentencing Disparity

          As part of the basis for his motion, Moseby claims that “[i]f sentenced today under modern

   laws, [he] would not have received a sentence of 188 months for a marijuana trafficking offense.”

   His Presentence Investigation Report (“PSR”), dated June 2, 2016, reveals that Moseby was held

   responsible for 5,962 kilograms of marijuana in connection with the conspiracy. The court’s

   authority to reduce or modify a sentence is limited once a sentence of imprisonment has been

   imposed. Dillon v. United States, 560 U.S. 817, 819 (2010); United States v. Varner, 948 F.3d

   250, 253 (5th Cir. 2020); United States v. Banks, 770 F.3d 346, 348 (5th Cir. 2014); United

   States v. Hernandez, 645 F.3d 709, 711 (5th Cir. 2011). Pursuant to 18 U.S.C. § 3582(c), a

   district court is authorized to modify a previously imposed term of imprisonment only under the

   following circumstances: (1) when the court receives a motion from the Director of the Bureau

   of Prisons (“BOP”), or under certain circumstances, a motion from the defendant, indicating that

   there are extraordinary and compelling reasons warranting a reduction and that reduction is

   consistent with applicable policy statements issued by the Sentencing Commission; (2) when the

   district court, pursuant to Rule 35(a) of the Federal Rules of Criminal Procedure, acting within

   14 days after the imposition of sentence, wishes to correct an arithmetical, technical, or other clear

   error identified in a previously imposed sentence; (3) when the defendant has provided substantial

   assistance and the government moves for a sentence reduction; or (4) when the defendant has been

   sentenced to a term of imprisonment based upon a sentencing range that has subsequently been


                                                     2
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 3 of 18 PageID #: 6242




   lowered by the Sentencing Commission. 18 U.S.C. § 3582(c); see Banks, 770 F.3d at 348; United

   States v. Meza, 620 F.3d 505, 507 (5th Cir. 2010).

          When a sentencing range has subsequently been lowered, the court may reduce a

   defendant’s sentence “if such reduction is consistent with applicable policy statements issued by

   the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); United States v. Benton, 546 F. App’x

   365, 368 (5th Cir.), cert. denied, 571 U.S. 1074 (2013); United States v. Doublin, 572 F.3d 235,

   237 (5th Cir.), cert. denied, 588 U.S. 1002 (2009). The Sentencing Commission policy statement

   regarding sentencing ranges that have subsequently been lowered reads, in part, as follows:

          (2) EXCLUSIONS—A reduction in the defendant’s term of imprisonment is not
          consistent with this policy statement and therefore is not authorized under 18
          U.S.C. § 3582(c)(2) if—

                 (A) none of the amendments listed in [U.S.S.G. § 1B1.10(d)] is applicable
                 to the defendant; or

                 (B) an amendment listed in [U.S.S.G. § 1B1.10(d)] does not have the effect
                 of lowering the defendant’s applicable guideline range.

   U.S. SENTENCING GUIDELINES MANUAL § 1B1.10(a) (U.S. SENTENCING COMM’N 2018)

   (“USSG”). Although a district court is authorized to modify a previously imposed sentence when

   the defendant has been sentenced to a term of imprisonment based upon a sentencing range that

   has subsequently been lowered by the Sentencing Commission, “the court shall not reduce the

   defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a

   term that is less than the minimum of the amended guideline range.” U.S.S.G. § 1B1.10(b)(2)(A).

   Nevertheless, “a defendant is not eligible for a reduction under § 3582(c)(2) if a qualifying

   amendment ‘does not have the effect of lowering the defendant’s applicable guideline range.’”

   United States v. Benitez, 822 F.3d 807, 810 (5th Cir. 2016) (quoting U.S.S.G. § 1.1B10(a)(2)(B)).

                                                  3
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 4 of 18 PageID #: 6243




          Applying the retroactive guidelines here, Moseby’s sentencing range remains the same

   today (151 to 188 months), as his total offense level would be 34 (base offense level of 32 for at

   least 3,000 kilograms but less than 10,000 kilograms of marijuana plus a 2 point enhancement for

   the operation of a stash house). See U.S.S.G. §§ 2D1.1(b)(12), (c)(4). Because, under the

   applicable statute, the court may not reduce a defendant’s sentence when his guideline range is

   unchanged, 18 U.S.C. § 3582(c)(2) (reduction permitted in the case of a defendant who has been

   sentenced to a term of imprisonment based on a sentencing range that has subsequently been

   lowered by the Sentencing Commission) (emphasis added), the court cannot grant the relief

   Moseby requests. Hence, his sentencing disparity claim is without legal basis.

   III.   Compassionate Release

          On December 21, 2018, President Trump signed the First Step Act of 2018 into law. See

   First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18

   U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to reduce a

   defendant’s term of imprisonment:

          The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that extraordinary and compelling reasons
          warrant such a reduction; or the defendant is at least 70 years of age, has served
          at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
          for the offense or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the [BOP] that the defendant is not
          a danger to the safety of any other person or the community, as provided under


                                                    4
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 5 of 18 PageID #: 6244




          section 3142(g); and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission . . . .


   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

   to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

   compassionate release.”); Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

   27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

   was filed by the BOP). The First Step Act amended § 3582(c) by providing a defendant the means

   to appeal the BOP’s decision not to file a motion for compassionate release on the defendant’s

   behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United States v. Bell,

   No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The plain language

   of the statute, however, makes it clear that the court may not grant a defendant’s motion for

   compassionate release unless the defendant has complied with the administrative exhaustion

   requirement. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (holding that the statutory

   requirement that a defendant file a request with the BOP before filing a motion for compassionate

   release in federal court “is not jurisdictional but that it is mandatory”); United States v. Alam, 960

   F.3d 831, 833 (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the

   court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia,

   954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring

   roadblock foreclosing compassionate release.”). Thus, before seeking relief from the court, a

   defendant must first submit a request to the warden of his facility to move for compassionate


                                                     5
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 6 of 18 PageID #: 6245




   release on his behalf and then either exhaust his administrative remedies or wait for the lapse of

   30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at

   467 (“The text . . . outlines two routes a defendant’s motion can follow to be properly before the

   court. Both routes begin with the defendant requesting that ‘the [BOP]’ ‘bring a motion on the

   defendant’s behalf.’”); United States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020); United

   States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (defendant “was required to request

   that the BOP file a compassionate-release motion on his behalf to initiate his administrative

   remedies” (citing Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No.

   2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not

   provide this Court with the equitable authority to excuse [defendant’s] failure to exhaust his

   administrative remedies or to waive the 30-day waiting period.” (quoting United States v. Reeves,

   No. 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020))).

          On September 7, 2020, Moseby filed a request for compassionate release with the Warden

   of FCI Ashland on the same grounds as his present motion. On September 10, 2020, the Warden

   of FCI Ashland denied Moseby’s request, noting:

          [He has] not provided all of the documentation as required in the Program
          Statement. [He has] not provided information on where [he] will receive medical
          care and how [he] will pay for [his] medical care. [He has] received 2 greatest
          level incident reports during [his] term of incarceration. Also, [his] early release
          would minimize the severity of [his] offense as [he] has only served 58.9% of [his]
          sentence. Based on all of these factors, [his] request has been denied.


   Although Moseby may have complied with the exhaustion requirement before filing the instant

   motion, nothing in his motion indicates that extraordinary and compelling reasons exist to release

   him from confinement.


                                                   6
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 7 of 18 PageID #: 6246




           Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

   authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

   § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

   modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples.”); see also U.S.S.G. § 1B1.13. In Application Note

   1 to § 1B1.13 of the USSG, the Commission defined “extraordinary and compelling reasons” to

   include the following four categories of circumstances: (i) certain medical conditions of the

   defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the

   defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s

   case that establish an extraordinary and compelling reason. The court must also consider the

   factors set forth in 18 U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is

   consistent with the policy statements issued by the Commission. 18 U.S.C. § 3582(c)(1)(A). The

   policy statement regarding compassionate release requires a determination that “the defendant is

   not a danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).




           1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
   and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
   the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
   the victim. 18 U.S.C. § 3553(a).

                                                        7
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 8 of 18 PageID #: 6247




           A.     Medical Condition

           In the instant motion, Moseby, age 48, contends that he is eligible for compassionate

   release due to his medical condition. The USSG provides that extraordinary and compelling

   reasons exist regarding a defendant’s medical condition when the defendant is “suffering from a

   terminal illness (i.e., a serious and advanced illness with an end of life trajectory)” or when a

   defendant is “suffering from a serious physical or medical condition,” “suffering from a serious

   functional or cognitive impairment,” or “experiencing deteriorating physical or mental health

   because of the aging process, that substantially diminishes the ability of the defendant to provide

   self-care within the environment of a correctional facility and from which he or she is not expected

   to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

           In his motion, Moseby claims that he suffers from the following health problems:

   “Immune Deficiency (due to prolonged use of corticosteroids), Borderline Diabetic, People with

   Liver Disease (hepatitis), Neurologic Disorder (neuropathy, sciatica, low back L5-S1), Chronic

   Hypertension, and Cigarette and Marijuana smoker since the age of 16 years old.” He also claims

   that his toenail became detached in 2013, at which time he “caught an infection and a fungus

   which [he] still [has].” Further, Moseby claims that “for the past few years [he has] been bleeding

   from [his] anus, and was told that that’s a symptom correlated to colon cancer.” Moseby attached

   limited medical records to his motion that confirm that he suffers from vitamin D deficiency,

   spinal disc degeneration of the L5-S1 disc, a back sprain, neuropathy, high blood pressure, and

   a history of sciatica. In 2018, he was taking medications for his vitamin D deficiency and back

   pain.




                                                    8
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 9 of 18 PageID #: 6248




          When his PSR was prepared in 2012 and later revised in 2016, Moseby informed Probation

   that he was healthy and was not taking any prescription medications. Moseby’s BOP medical

   records indicate that as of November 22, 2019, he had been diagnosed with a back sprain,

   congenital pes planus (flat feet), acute sinusitis, and pain in his right foot, for which he was

   prescribed medication. During a health screen on June 5, 2019, Moseby denied having diabetes

   or hypertension and informed the medical staff that he was not taking any medications. Moseby

   had recorded blood pressure levels of 130/73 on June 17, 2019; 129/81 on June 26, 2019; 115/68

   on July 1, 2019; 124/82 on July 17, 2019; and 133/81 on August 12, 2020, indicating that he has

   normal to somewhat elevated blood pressure. As of October 7, 2020, Moseby had A1C levels of

   5.8, signifying that he does not have diabetes. Moseby’s BOP medical records do not indicate that

   he ever complained to BOP medical staff of an infected toe or anal bleeding. The records also

   make no mention of Moseby ever being diagnosed with liver disease or an immune difficiency.

          Probation’s investigation, as confirmed by BOP records, indicates that Moseby is classified

   as a medical Care Level 1 inmate. Care Level 1 inmates “are generally healthy, under 70 years

   of age, and may have limited medical needs requiring clinician evaluation and monitoring.” Even

   if Moseby had all the ailments he claims, his medical summary would not meet the criteria listed

   above. None of these medical conditions is terminal or substantially diminishes his ability to

   provide self-care. BOP records supplied by the Government reveal that Moseby has no medical

   restrictions, is housed in general population, is cleared for food service, and can perform regular

   duty work assignments. Hence, Moseby has failed to establish that a qualifying medical condition

   exists that would constitute extraordinary and compelling reasons to reduce his sentence. Further,

   “compassionate release is discretionary, not mandatory, and [may] be refused after weighing the


                                                   9
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 10 of 18 PageID #:
                                   6249



 sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693 (5th

 Cir. 2020). Where, as here, a prisoner has engaged in “severe” criminal conduct, the district

 court has discretion to deny compassionate release after weighing the evidence. Id. at 693-94.

        Moreover, granting Moseby compassionate release would fail to provide just punishment

 for his offense and promote respect for the law. In Chambliss, the United States Court of Appeals

 for the Fifth Circuit found that the district court did not abuse its discretion in denying

 compassionate release to a defendant due to the defendant’s not yet having served a sufficient

 portion of his sentence. Id. at 694. The district court determined that the defendant’s terminal

 illness “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that

 he ‘[did] not present a danger upon release,’” but denied release because “releasing [the defendant]

 after serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s]

 crime and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the

 § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

 would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal

 conduct.’” Id. In the instant case, releasing Moseby after he has served 112 months of his

 188-month sentence, approximately 65.4% according to Probation, would similarly minimize the

 impact of his crime and the seriousness of his offense.

        B.      Family Circumstances

        Although the USSG acknowledges that extraordinary and compelling reasons may exist

 with respect to a defendant’s family circumstances, it specifies the following qualifying conditions:

 (i) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor children”

 or (ii) “[t]he incapacitation of the defendant’s spouse or registered partner when the defendant

                                                  10
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 11 of 18 PageID #:
                                   6250



 would be the only available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13

 cmt. n.1(C)(i)-(ii). In his motion, Moseby, who has never been married, claims that he has “a

 minor son whose mother is dead, that desperately needs [Moseby] at home with him.” He claims

 that he is the sole caregiver of his son, and that his son expresses suicidal thoughts when he is

 unable to see his father, including during the COVID-19 restrictions. Moseby admits that his

 son’s mother died prior to his incarceration. The records reveal that his son’s mother died in

 January 2010, before Moseby was arrested in June 2011. Further, the PSR notes that the child

 lives with Moseby’s mother in Indianapolis, Indiana, who has responsibility for caring for him.

 In fact, BOP records dated October 23, 2020, indicate that Moseby has no dependents under the

 age of 21. Therefore, Moseby cannot claim he is the only available caregiver for the child. See

 United States v. Jackson, No. CR 6:17-73-HMH, 2020 WL 6110998, at *2 (D.S.C. Oct. 16,

 2020) (denying compassionate release for family circumstances where the caregiver of the

 defendant’s minor children passed away but the children were being cared for by a relative); see

 also United States v. Watson, No. 6:16-CR-06118 EAW, 2020 WL 6049710, at *2 (W.D.N.Y.

 Oct. 13, 2020) (“While the Court does not doubt that Defendant’s incarceration is difficult for his

 family, and likely even more difficult during this pandemic, the situation described by Defendant

 [and his mother] does not rise to the level of ‘extraordinary and compelling’ circumstances so as

 to justify a sentence reduction.”). Hence, Moseby fails to meet the requirements for family

 circumstances that establish extraordinary and compelling reasons.




                                                 11
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 12 of 18 PageID #:
                                   6251



        C.      “Other” Reasons

        Moseby’s request for compassionate release potentially falls into the fourth, catch-all

 category of “other” extraordinary and compelling reasons, which specifically states that the

 Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

 and compelling reason other than, or in combination with, the reasons described in subdivisions

 (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

 BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

 courts are in the position to determine whether extraordinary and compelling circumstances are

 present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of

 the First Step Act, it is consistent with the previous policy statement and with the Commission

 guidance more generally for courts to exercise similar discretion as that previously reserved to the

 BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

 brings a motion for a sentence reduction under the amended provision, the Court can determine

 whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

 § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

        In the case at bar, there is no indication that the BOP Director made a determination

 regarding the presence of extraordinary and compelling reasons with respect to Moseby for any

 “other” reason. In exercising its discretion, the court, likewise, finds that no extraordinary and

 compelling reasons exist in relation to Moseby’s situation. Moseby maintains that if he contracts

 COVID-19 it will be fatal for him due to prison overcrowding and there being no way to distance

 himself from other inmates. Moseby expresses concerns regarding the spread of COVID-19

                                                 12
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 13 of 18 PageID #:
                                   6252



 among the prison population. Nevertheless, as of December 10, 2020, the figures available at

 www.bop.gov list 148 inmates (out of a total inmate population of 979) and 24 staff members at

 FCI Ashland as having confirmed positive cases of COVID-19, 176 inmates and 13 staff members

 who have recovered, and 1 inmate who has succumbed to the disease. Thus, it appears that the

 facility where Moseby is housed is handling the outbreak appropriately and providing adequate

 medical care.

        Although Moseby expresses legitimate concerns regarding COVID-19, he does not

 establish that the BOP cannot manage the outbreak within his correctional facility or that the

 facility is specifically unable to treat Moseby, if he were to contract the virus and develop

 COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of

 COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release, especially considering BOP’s statutory role, and its

 extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks, No. CR

 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot equate the

 generalized fear of COVID-19 to an extraordinary and compelling reason to support compassionate

 release, nor will it undermine BOP’s criteria to determine eligibility for sentence reductions or

 home confinement.”); United States v. Woods, No. 4:11-CR-106-SDJ, 2020 WL 6391591, at *4

 (E.D. Tex. Nov. 2, 2020) (noting that “courts have concluded that an inmate’s concerns about

 risks associated with the spread of COVID-19 are not consistent with the policy statement of the

 Commission as required by Section 3582(c)(1)(A)”); United States v. Vasquez, No. CR

 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

 spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds


                                                 13
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 14 of 18 PageID #:
                                   6253



 to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

 United States v. Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451

 F. Supp. 3d 651, 656 (M.D. La. 2020) (finding the defendant had failed to present extraordinary

 and compelling reasons to modify his prison sentence because he “does not meet any of the criteria

 set forth by the statute” and he “cites no authority for the proposition that the fear of contracting

 a communicable disease warrants a sentence modification”). Furthermore, contracting the virus

 while incarcerated, even in conjunction with preexisting health conditions, is insufficient to

 establish exceptional and compelling circumstances warranting compassionate release. See United

 States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020)

 (finding that defendant had failed to present extraordinary and compelling reasons for

 compassionate release despite suffering from previous underlying health conditions and testing

 positive for COVID-19). Thus, Moseby has failed to establish that a qualifying medical condition

 or other reasons exist that would constitute extraordinary and compelling reasons to warrant his

 release from imprisonment.

        The court further finds that compassionate release is not warranted in light of the applicable

 factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

 § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94.

 Moseby’s offense of conviction stems from his participation in a large-scale, international drug

 trafficking conspiracy that involved the importation from Mexico and distribution of between

 10,000 and 30,000 kilograms of marijuana from 2006 through 2011. Moseby maintained a stash

 house for the conspiracy and had a direct connection to the conspiracy’s primary source of supply

 in Mexico. According to drug ledgers, the stash house was utilized to conceal, store, and


                                                  14
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 15 of 18 PageID #:
                                   6254



 distribute approximately 5,962 kilograms of marijuana. Upon arresting Moseby at his residence,

 law enforcement discovered an assembled hydroponic marijuana growing system that Moseby

 admitted he was planning to use, as well as a book about growing hydroponic marijuana, notes

 on the prices of various marijuana seeds, and a drug code sheet. Officers also discovered an AR-

 15 semi-automatic rifle, a Ruger semi-automatic pistol, and a large amount of ammunition.

 According to the PSR, the weapons, ammunition, and marijuana growing equipment were within

 the reach and view of Moseby’s minor child who was living in the residence at the time.

        Moseby has a prior conviction for operating a vehicle while intoxicated. In 2006, he was

 arrested and charged with intimidation, two counts of domestic battery, and disorderly conduct

 involving his breaking into the residence of the mother of his child and causing her physical injury

 which required four stitches. The charges were subsequently dismissed. In 2009, Moseby was

 arrested for pointing a firearm in which the police report stated that he made unlawful entry into

 an apartment while armed with a 40 caliber handgun and threatened four individuals, including

 a 3-year-old child.

        Even after his offense of conviction and nine years of incarceration, Moseby expresses no

 remorse. He stated in his request to the Warden of FCI Ashland that “[i]f I could rewind time and

 change what has happened, I wouldn’t change a thing, because this experience has shaped me into

 the man I am today, and I did say MAN, I can proudly say I am a MAN.” When interviewed in

 connection with the preparation of his PSR, Moseby informed Probation that, starting at age 10,

 he has smoked marijuana at least two days a week. Moseby has also had four disciplinary

 violations while in BOP custody, with two incidents involving the possession of a hazardous tool

 (a cellular phone). In view of the circumstances surrounding his offense of conviction, his

                                                 15
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 16 of 18 PageID #:
                                   6255



 criminal history, his disciplinary history while in prison, his history of substance abuse, and his

 demonstrated lack of remorse for his criminal conduct, the court cannot conclude that Moseby

 would not pose a danger to any other person or to the community, if released from prison at this

 time.

         Moreover, the BOP has instituted a comprehensive management approach that includes

 screening, testing, appropriate treatment, prevention, education, and infection control measures

 in response to COVID-19. In response to a directive from the United States Attorney General in

 March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

 as described by the Centers for Disease Control and Prevention, for the purpose of determining

 which inmates are suitable for placement on home confinement. See United States v. Collins, No.

 CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

 inmates need not apply to be considered for home confinement, as this is being done automatically

 by case management staff. Since March 26, 2020, the BOP has placed 18,658 inmates on home

 confinement. The March 2020 directive is limited to “eligible at-risk inmates who are non-violent

 and pose minimal likelihood of recidivism and who might be safer serving their sentences in home

 confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

 where a prisoner is housed; thus, the court is without authority to order home confinement. 18

 U.S.C. § 3621(b); United States v. Donnell, ___ F. Supp. 3d ___, No. 4:10-CR-65-SDJ-CAN,

 2020 WL 5939095, at *7 (E.D. Tex. Aug. 4, 2020); Ambriz v. United States, 465 F. Supp. 3d

 630, 633 (N.D. Tex. 2020); United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887,




                                                 16
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 17 of 18 PageID #:
                                   6256



 at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the

 court to release an inmate to home confinement.”).

        In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

 acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

 personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

 meaning that “we cannot take any risk of transferring inmates to home confinement that will

 contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

 General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

 that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

 exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

 or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

        The last thing our massively over-burdened police forces need right now is the
        indiscriminate release of thousands of prisoners onto the streets without any
        verification that those prisoners will follow the laws when they are released, that
        they have a safe place to go where they will not be mingling with their old criminal
        associates, and that they will not return to their old ways as soon as they walk
        through the prison gates.


 As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

 behave if he were to be released is how he behaved in the past, and his track record is a poor

 one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

 States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, there is no reason to believe

 that Moseby would not revert to his drug-dealing and drug-abusing activities, if released from

 prison at this juncture.




                                                17
Case 4:11-cr-00127-MAC-KPJ Document 1012 Filed 12/11/20 Page 18 of 18 PageID #:
                                   6257



        In short, Moseby has failed to satisfy his burden of showing the necessary circumstances

 to warrant relief under the statutory framework to which the court must adhere. See United States

 v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

 rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

 sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

 455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

 “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

 prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

 every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

 IV.    Conclusion

        Consistent with the foregoing analysis, Moseby’s Petition for Compassionate Release

 (#1001) is DENIED.

         SIGNED at Beaumont, Texas, this 11th day of December, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                18
